Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-12 are currently pending and a preliminary amendment to the claims of 06/17/2020 is acknowledged.  

Priority 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 recites the term “thin” in line 2 which is relative term and makes the claim unclear because “thin” varies depends on the situation, intended purpose and/or the person making the determination. The specification defines “thin” as “0.5mm or less” (see [0021] of instant publication).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Appropriate correction is requested. 
Claim 10 recites “Tencel fiber” which is a trademark/trade name. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the composition of mask sheet and accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-12 are rejected under 35 USC 103 as being obvious over Cho et al. (KR10-1809181B1, IDS of 06/17/2020, citation is obtained from KIPO English translation) in view of Yoo et al. (KR10-20140004879B1, IDS of 06/17/2020, citation is obtained from KIPO English translation) and Kim et al. (KR10-20090089128, IDS of 06/17/2020, citation is obtained from KIPO English translation).
Specifically, claims 1-10 and 12 are rejected by Cho in view of Yoo; 
Claim 11 is rejected by Cho in view of Yoo and further in view of Kim. 

Applicant claims including the below claim 1 filed on 06/17/2020:

    PNG
    media_image1.png
    161
    833
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
Cho discloses facial mask sheet using synthetic fibers containing copper for skin beauty care (title) which can protect skin from ultraviolet rays, prevent static electricity with a conductive copper fiber, improve wrinkles and be worn well (e.g., abstract and Table 4); the fibers are in the form of a face mask (claims 3-5 of prior art); the mask is formed by preparing a fiber containing copper, kitting the fiber to produce a fabric and cutting the fabric, and when the fiber is in contact with a fluid (e.g., sweat generated in the skin), the fiber emits a copper ion which may promote diffusion of skin fibroblast cells, collagen, elastin fiber components and can prompt HSP-47, which is essential for the formation of collagen fibers (pages 7-9); the fiber containing copper compound can be placed on the entire mask, but it is preferable that only the front portion for economic viewpoint (page  7, second para. and claim 5 of prior art) in which the front portion reads on the claimed electrically conductive fiber and the remaining portion reads on the non-conductive region; the fiber denier has a thickness of 50 to 90d (page 6, fifth para.) which is within the claimed range of 15d to 150d; the fiber is made of polymer slurry such as polyamide (nylon), polyester, acrylic, polyalkylene, etc. (page 6, third para.); when the fibers containing the copper compound are knitted together with other fibers, the content of the fibers containing the copper compound may be 30 to 70% (page 9, second para.): Table 1 on page 11 shows the copper component is present in an amount of 1.46 to 2.5%; when the fibers containing the copper compound are knitted together with other fibers, the content of the fibers containing the copper compound may be 30 to 70%, preferably 40 to 60% of the total fibers, and the content of spandex is 1 to 20 (preferably to 15%), the content of the nylon yarn containing the copper compound is 30 to 70%, and the content of the common nylon yarn is 10 to 60% (page 9, second para.).  Further the knitted fabric is washed (=cleaned) in a pretreatment by using neutral cleanser and the final face mask would be the scoured mask sheet (page 9, fourth para.)
Yoo teaches conductivity mask pack for skin or face and its method of use and the mask pack has a thickness of 0.01 to 5 mm (claim 8 and page 7) and  which may read on the claimed thin mask sheet; the mask pack comprises cosmetics such as skin active ingredient such as retinol, retinyl palmitate, retinyl, retinoic acid, coenzyme Q10, elastin, collagen, hyaluronic acid, vitamin A, D, E, etc.(e.g., page 8) which reads on the claimed cosmetics, and a conductivity fiber that is made of the polyaniline (PANI), polyacetylene (PA), polythiophene (PT), poly-3-alkylthiophene (P3AT), polypyrrole (PPT), poly-isothianaphthene (PITN), the poly(ethylene diauxy thiophen) (PEDOT), the alkoxy substitution poly (para-phenylenevinylene)(PPV), polies (2,5- dialcoccipara phenylene), poly(para-phenylene) (PPP), ladder poly(para- phenylene) (LPPP), poly(para- phenylene)sulfide (PPS), polyheptadine (PHT) and poly (3-hexylthiophene)(P3HT) (claim 4 of prior art) and the conductivity fiber is present in an amount of 0.1 to 20%, preferably 1 to 10% which may overlap the claimed range of 1-20% and when the fiber is present beyond the said range, there would be undesired skin irritation and/or inflammation with higher than 20% (page 6). 
Kim discloses copper-silica nanocomplex-containing cosmetic composition for antimicrobial activity and thermal stability (title and abstract). 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Cho is that Cho does not expressly teach the amount of conductive fiber and sheet mask contains cosmetic composition of instant claim 1 and thin mask of instant claim 7. The deficiencies are cured by Yoo. 
2. The difference between the instant application and Cho/Yoo is that Cho/Yoo does not expressly teach the conductive region has a striped pattern of instant claim 4;  the amounts of conductive fiber, non-conductive fiber and cotton fiber of claim 8; the amounts of conductive fiber, non-conductive fiber, polyester fiber and spandex fiber of instant claim 9; and the amounts of conductive fiber, cotton fiber, Tence fiber, polyester fiber and spandex fiber of instant claim 10. 
3. The difference between the instant application and Cho/Yoo is that Cho/Yoo does not expressly teach cosmetic composition comprises a copper component of instant claim 11.  The deficiency is cured by Kim.  
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a cosmetic research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from cosmetics, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).


Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to reduce the amount (30-70%) of conductive fiber of Cho to the amount (20% or less) as taught by Yoo. 
One of the skilled in the art would have been motivated to do so because Yoo teaches when the conductive fiber is used in the facial mask, the amount of more than 20% gives negative benefits (e.g., skin irritation) to the skin, and although Yoo does not teach the conductive fiber containing copper component, Yoo and Cho have the similar intended purpose of providing facial mask fiber and thus reducing higher amount of conductive fiber of Cho to lower amount of Yoo in order not to provoke skin irritation would be non-obvious in the absence of criticality evidence. Further Cho teaches when the plurality of fiber strands are crowded, each strand is used in the appropriate thickness and number according to the purpose of the user (see entire document) and thus the ordinary artisan would optimize the amount of conductive fiber containing copper depending on the intended purpose. 
Further Yoo teaches overlapping thickness (0.01 to 5 mm) of facial mask and thus optimizing the thickness of the mask with thin mask would be non-obvious. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

2. Although Cho/Yoo does not expressly teach certain striped shape of instant claim 4, selecting, changing and/or determining certain desired shape or pattern to e.g., striped type would be within skill and knowledge of an ordinary artisan and thus, it would be an obviousness feature. See case law: In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Although Cho/Yoo does not expressly teach the amounts of various constituting fibers as instantly claimed, Cho teaches the face mask is manufactured by knitting the fibers containing the copper compound, and various other fibers (e.g., polyamide and its amount, polyurethane (spandex) and its amount, polyester, acrylic, mixture thereof and the like) together and Yoo teaches polyaniline, polythiophene, etc. as the conductive fiber and thus selecting certain desired fibers among various constituting fibers and optimizing the amounts thereof depend on the intended purpose and are within skill and knowledge of the ordinary artisan and thus, claimed embodiments as claimed would be obvious. 

3. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the cosmetic composition of Cho/Yoo with addition of copper as taught by Kim in order to enhance antimicrobial activity. 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613